Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on10/1/2020 and 8/3/2020 is been entered.  

Priority
This application 13955041, filed 07/31/2013 is a division of 11900370, filed 09/11/2007. 

Status of Claims
Claims 4, 5 and 19-27 were previously canceled. Claims 6-18 are allowable (as set forth in office action dated 5/25/2018). Claim 1 is amended. Claims 1-3 are examined. 

Rejections withdrawn
Claim 1-3 had been rejected under 35 USC 112 first paragraph.  Applicant asserts that the newly added limitation of detecting said magnetic particles while said magnetic particles are held in equilibrium against said inner surface of said wall or said floor is simply an assertion that only forces of a magnetic origin and constraint forces where such conclusion would be reached by one of skill in the art.  The Office concurs and has withdrawn this rejection.  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitation “a permanent magnet or an electromagnet external to said cavity and configured to apply a magnetic field within said cavity that aligns magnetic fields of said magnetic particles at said floor and inside wall surface and holds said particles in a condition of equilibrium against said floor and said inside wall surface as a result of only a magnetic force exerted on said magnetic particles by said externally applied magnetic field and a mechanical constraint force exerted on said magnetic particles by said floor or said inside surface of said wall while said magnetic field is applied” (claim 1, ln 5-11) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of apply a magnetic field within said cavity that aligns magnetic fields of said magnetic particles at said floor and inside wall surface and holds said particles in a condition of equilibrium against said floor and said inside wall surface as a result of only a magnetic force exerted on said magnetic particles by said externally applied magnetic field and a mechanical constraint force exerted on said magnetic particles by said floor or said inside surface of said wall while said magnetic field is applied”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).


(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the limitation of configured to apply a magnetic field within said cavity that aligns magnetic fields of said magnetic particles at said floor and inside wall surface and holds said particles in a condition of equilibrium against said floor and said inside wall surface as a result of only a magnetic force exerted on said magnetic particles by said externally applied magnetic field and a mechanical constraint force exerted on said magnetic particles by said floor or said inside surface of said wall while said magnetic field is applied is vague and indefinite. 
It is unclear what structure of the magnets is described by the claim that would be capable of performing the claimed functional limitations.  What structure of the magnet would provide the function of aligns at both the walls and floor?  Moreover, what magnet structure is intended to hold the particles in equilibrium against the floor as a result of only a magnetic force exerted on said magnetic particles by said externally applied magnetic field and a mechanical constraint force exerted on said magnetic particles by said floor or said inside surface of said wall while said magnetic field is applied?  Furthermore, the limitation of a condition of equilibrium is vague and indefinite.  For example, are the particles continually being held and released; and aligned and un-aligned?  Where the magnet is a permanent magnet, what structure of the magnet would permit particles held in equilibrium where equilibrium suggests some process of holding and releasing for example?  What is the nature of the equilibrium – and how does the structure of the magnet provide for this functional limitation.  


 The limitation appears to be drawn to what is accomplished by method steps of aligning magnetic fields and holding particles rather than the structure of the magnet.  It is unclear in what manner the magnet is to be modified to accomplish the outcome set forth by this limitation except that 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shen (Shen (2005) Appl. Phys. Lett. 86, 253901; previously cited) in view of Wang (US PG Pub. 2005/0100930; previously cited). 
Shen discloses a non-magnetic cavity having a wall with an inside surface, a floor, and no roof (Shen, pg. 1, right column, para 2 and Fig 2, describes that the MTJ (magnetic tunneling Junction) is sealed inside a 600 um wide microchannel. The image in figure 2 shows that the microchannel is in a "V" shape with the MTJ device horizontal to the microchannel.).  The cavity of Shen contains a multiplicity of 
The cavity of Shen meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitations of containing a static liquid within which are suspended a multiplicity of magnetic particles.  

Shen discloses a permanent or electromagnet external to the cavity (see pg. 2, left column, second paragraph, toroidal electromagnets). The magnetic device taught by Shen meets all the structural limitations of the claim and therefore be capable of meeting the functional limitations of “apply a magnetic field within said cavity that aligns magnetic fields of said magnetic particles at said floor and inside wall surface and holds said particles in a condition of equilibrium against said floor and said inside wall surface as a result of only a magnetic force exerted on said magnetic particles by said externally applied magnetic field and a mechanical constraint force exerted on said magnetic particles by said floor or said inside surface of said wall while said magnetic field is applied.  The Office notes that there are no particular structural limitations set forth in the disclosure that are required to meet this limitation. The Office further notes syringe pumps disclosed by Shen can be stopped, where under such condition, the particles of Shen would be at equilibrium, or if left running at constant speed, the particles, being in uniform motion would be at equilibrium.

Shen teaches using an electromagnet (see pg. 2, left column, first paragraph). 

Wang teaches a detection system in and under said wall comprising an array of MTJ detectors for detecting DNA molecules attached to magnetic particles (see [0032]; [0064]; [0065]; [27] the flow channel walls comprise the detector). Wang also teaches integrating microfluidic channels directly on the detector array so that DNA probes and target samples are only attached or directed at the detector surfaces which are sensitive to magnetic tags, thereby minimizing waste of DNA probes or DNA targets. (see [92]; figures 7A and 7B). The magnetic detection device taught by Wang meets all the structural limitations of plurality of magnetic field detection devices of the instant claim and would therefore be capable of meeting the limitation of “detecting said magnetic particles while said magnetic particles are held in equilibrium against said inner surface of said wall or said floor”. The Office notes that there are no particular structural limitations set forth in the disclosure that are required to meet this functional limitation. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple detectors embedded in and under the wall taught by Wang in the magnetic sensor system as taught by Shen in order to provide higher throughput because Shen discloses the desirability of sensor arrays to improve performance (Shen, p 3, last paragraph) and Shen’s teaching of MJT sensors is generic with respect to location in the device and Wang discloses that it is conventional to embed the magnetic field detection devices (para 32, 36, 65). One skilled in the art at the time of invention would have had a reasonable expectation of success in such a modification since both Wang (para 15) and Shen (p 1, col 1) are drawn to the use of magnetic tunneling junction detectors. 
Regarding claim 2, Shen discloses a trench (Fig 2).  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shen (Shen (2005) Appl. Phys. Lett. 86, 253901; previously cited) and Wang (US PG Pub. 2005/0100930; previously cited) as applied to claim 1 in further view of Caruso (Caruso 1999 Advanced Materials pg. 950-953; previously cited). 
Shen and Wang disclose the limitations of claim 1, but fail to disclose the magnetic particles are non-magnetic molecules to which one or more magnetic labels are bound. 
Caruso teaches magnetic particles are non-magnetic particles (comprising molecules) having sites to which one or more magnetic labels are bound (pg. 950, col 2, para 3, polystyrene particles core coated with magnetite labels; magnetite nanoparticles coated on PS beads). 
It would have been obvious to one of ordinary skill in the art to modify the device of Shen to detect magnetic particles made up non-magnetic particles coated with magnetic particle labels as taught by Caruso because Shen teaches the use of magnetic particles that is generic with respect to their structural requirements (p 1 right column “We have used a microfiuidic channel to funnel magnetic beads in solution toward the active area of the MTJ device) and Caruso teaches it is well known in the art that magnetic particles can be in the form of composite of nonmagnetic core and magnetic shell. One skilled in the art at the time of invention would have had a reasonable expectation of success in such a modification since both Caruso (p 950) and Shen (p 1, col 2) are drawn to the use of polymer beads having magnetic material in the art of magnetic sensors. 
One skilled in the art at the time of invention would have had a reasonable expectation of success in such a modification since both Caruso (p 950) and Shen (p 1, col 2) are drawn to the use of polymer beads having magnetic material in the art of magnetic sensors.


Response to Arguments
35 USC 103
Applicant asserts (response, p 12-14) that the art of Shen is not directed towards a static fluid or a multiplicity of particles.  Applicant further asserts that Shen is considering single particles moving one-by-one, single file, through a microchannel.  However, the instant claims are directed to cavity, magnet and detector.   Applicant’s argument regarding the method of detecting is not on point.  A method is not being claimed.  Applicant asserts that Shen shows single bead detection.  However, the device of Shen does detect a multiplicity of beads over a time period (Fig 3).  
Applicant asserts (p 13) that the cavity of Shen does not provide a cavity that acts as a container capable of holding, aligned and in equilibrium, a multiplicity of magnetic particles immersed in a static fluid.  However, the cavity of Shen is capable of doing so, for example when the pump is turned off (Shen p 253901-2 left column).  Shen was relied on for the teaching of a cavity.  
Applicant further asserts that “(instant) claim 1 is not intended to be used for single bead detection nor is it configured for single bead detection. It is also not intended to detect the presence of a single bead that is moving past a detector. Its purpose is to detect a multiplicity of magnetic particles that are stationary in a large container of static liquid”.  Applicant’s arguments appear to be directed towards the method of use, which has not been claimed.  Furthermore, the functional limitation of claim 1 is not directed to detecting stationary magnetic particles.  Moreover, the combination of Shen and Wang disclose a device capable of detecting a multiplicity of beads.    
Applicant assets that Wang teaches magnetic particles that must be bonded to a substrate to be detected.  Applicant also asserts that Wang teaches a magnetic field to magnetize particles, and sandwich assay particles.  However, Wang was not relied on for its teaching of particular particles or a magnetic field.  Wang was relied on for teaching of a magnetic detector embedded in the wall.  Applicant’s arguments directed to the particles and magnets are not on point regarding the art of Wang.  
Applicant asserts (p 14) that “if that Wang turns off his magnetic field, the particles are still attached to a substrate which is the magnetic detector itself, but the beads are no longer magnetized and cannot be detected by the substrate. If the external field of subject claim 1 is removed, the particles will no longer be attached to any fixed surface”.  However, Wang’s magnetic field and its effect on the particles is not on point.  Again, Wang was relied on the teaching of a magnetic detector embedded in the wall not on Wang’s teaching of magnetic fields or particles.  The Office notes that the teaching Shen and Wang are in the related art of detection of magnetic particles, as is the instant invention.  
Applicant asserts (p 14-15) that Wang discloses a second molecule covalently bound to a substrate is needed by Wang to hold molecules in place so they can be detected.  However, Wang is not relied on for a method of detection or for any teaching of covalently bound molecules.  Wang is relied on for teaching a detector embedded in the wall.  The detector of Wang is capable of detecting particles against the wall regardless of if or how such particles are located against the wall.
Applicant asserts (p 15) there is no way to combine Shen and Wang so that a multiplicity of magnetic particles is held stationary and aligned against inner surfaces of a walled container by an external magnetic field, without the action of any non-magnetic bonding agent that acts independently of that external field without the action of any non-magnetic bonding agent that acts independently of that external field.  
  
The Office notes that the instant claims are directed to a device having a functional limitation of detecting magnetic particles held in equilibrium, not stationary.  Moreover, the claims are directed to a functional limitation of a magnet that can apply a magnetic field that aligns magnetic field of magnetic particles.  The Office notes that Shen discloses a magnetic capable of performing these functional 

Applicant asserts (p 15-16) that “Wang requires the surfaces of his substrate to be covered by conjugate molecules that will bond to (i.e., are conjugate to) other specific molecules which already have magnetic particles attached to them. The present claimed device has no conjugate molecules and, therefore, will work for any magnetized molecule (any bead-molecule combination). In effect, Wang's "container" is a substrate with a molecule-specific adhesive surface (not the present smooth surface that will constrain any molecule), to which in-flowing molecules will become affixed and only then will an external magnetic field be applied. Once the measurement is completed by Wang, the affixed magnetic particles will have to be removed by some additional process so that any desired additional measurements can be performed on new particles (after placing new conjugate molecules on the substrate). The combination of Shen and Wang will not produce the device presently claimed in claim 1 because it lacks the structural limitation that that the bonding be magnetic in origin.”  However, Wang was not relied on for its particles or “adhesive surface” or it method of detection.  Moreover, the instant claims do not describe “bonding be magnetic in origin”.  Furthermore, Wang was not relied on for steps of affixing and removing.  Wang was simply relied on for it teaching of a magnetic detector embedded in the wall.  The Office notes such detector is capable of detecting magnetic particles in proximity to the wall.  


Applicant asserts (p 16-17) that the particle of Caruso is useless to Wang because the particle of Caruso does not chemical sites with which to bond a substrate.  However, applicant’s argument is not on point.  Firstly, Wang was relied on for it teaching of a magnetic detector, not a particle.  Secondly, the art of Caruso was combined with Shen, not Wang.   
Applicant asserts (p 17) that the “unique and tailored properties are not called for by present claim and could not play any reasonable role in Claim 3”.  However, the open nature of the claims having a preamble of comprising does not exclude additional features.  Moreover, Caruso was not relied on for particular unique and tailored features but rather the teaching of particles that are non-magnetic molecules having sites to which magnetic labels are bound.  
Applicant assert (p 17) that “present Claim 3 describes a non-magnetic molecule (e.g., DNA) having sites to which magnetic entities (labels) are attached. This is a combination of a non-magnetic molecule and sites to which small magnetic particles can be attached, not a spherical encapsulation construction that forms a layered (core-shell) sphere.  However, claim 3 is not directed to DNA having bound magnetic entities or a non-spherical construction.  

Applicant asserts (p 17) that “any non-magnetic particle that is being searched for can be affixed to a magnetic label and the combination can be detected by detecting the magnetic label”.  The Office concurs that any non-magnetic particle once affixed to a magnetic label can be detected via detecting the label.  The Office notes that methods steps of affixing and detecting are not claimed. 


The Office notes that claims 3 is drawn simply to a non-magnetic molecule having sites to which magnetic label is bound.  The Office further notes the claims are drawn to a device for detecting magnetic particles.  Even where there is no other claimed utility than a device for detecting magnetic particles, the art of Wang, Shen and Caruso disclose a device capable of just that.  Applicant has not claimed other properties that make the limitations of claim 3 more useful than detecting magnetic beads.  Moreover, Caruso does disclose greater functionality in that the beads of Caruso may have proteins (p 950) or enzymatic properties (p 952) which would enable exploitation of individual functions.  Applicant’s remark that the particles of Caruso are more difficult and expensive to make is conclusory and unfounded.  Moreover, this assertion would not teach away from the art of Caruso.  
Applicant asserts (p 17) that Caruso would not work with Wang.  However, Wang was not relied on for the particulars of a substrate or particle but rather was relied on for a magnetic particle detector which would be expected to work with particle Caruso.  

Applicant’s arguments have been fully considered but not found persuasive.  


Conclusion
Claims 1-3 are rejected.  Claims 6-18 have been previously allowed.  

Reasons for allowance of claims 6-18:
Shen (previously cited) discloses magnetic detection devices (Shen p 1 -3).  However, Shen fails to disclose a device having MR devices forming a ring around a center point and lying around a common substrate having an electrically isolated electrode.  

Striker (US 5929631; previously cited) teaches an array of magnetoresistive elements which responds to a magnetic field. The array of MR devices are abutting one another on the vertical sides where the plurality of the MR devices has the form of a ring around a center point and a magnet located on the floor; all of said MR devices lying on a common substrate that extends inwards from beneath said MR devices as far as said center point, whereby said common substrate serves as a floor for a well whose wall has an inside surface and an outside surface and which comprises said plurality of MR devices; said free layer in each MR device extending as far as the inside surface of said wall; (see figure 2A).
However, Striker fails to teach the vertical sides of the MR device are nonparallel; nor each of said MR devices having at least one electrically isolated electrode;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641